Exhibit 10.1

September 27, 2011

Via Hand Delivery

William R. Council, III

9533 Thoroughbred Way

Brentwood, TN 37027,

 

  Re: Termination of Employment

Dear Will:

This letter will confirm the terms of the agreement (the “Agreement”) between
William R. Council, III (“Council”) and Advocat Inc. and/or any of its
wholly-owned subsidiaries (collectively the “Company”). Capitalized terms used
in this letter but not defined herein shall have the meaning ascribed to them in
the Employment Agreement between Council and the Company dated March 31, 2006
(“Employment Agreement”).

1. Council has submitted, and the Company has accepted, a notice of termination
of employment with the Company pursuant to the Without Cause Termination
provisions effective as of the close of business on September 30, 2011 (“Date of
Termination”). Council has also submitted his resignation as a member of the
Board of Directors of the Company.

2. Council shall be entitled to the following payments, which the parties have
determined are subject to Section 409A of the Internal Revenue Code (“Section
409A”) and will be made or begin to be made on the Delayed Payment Date in
accordance with Section 4:

(a) A lump sum payment from the Company to Council in the amount of $1,105,000.

(b) The Incentive Compensation Award for the current year, payable on a pro rata
basis in a lump sum amount of $331,500.

(c) Delivery to Council by Company of unrestricted shares of common stock of the
Company equal to the number of Restricted Shares Units held by Council under the
2008 Stock Purchase Plan For Key Personnel (“2008 Stock Plan”), adjusted for
dividends through the Delayed Payment Date, rounded down to the nearest whole
share, and will make a payment to Council in amount representing the value of
any remaining fractional Restricted Share Units held by Council using the value
per share as determined under Section 2(p) of the 2008 Stock Plan.

(d) Each month for a period of eighteen months following the Date of
Termination, the Company shall reimburse Council for the cost of disability
premiums, subject to any required withholding, provided that Council has
furnished to the Company evidence, as reasonable required by the Company, of his
payment of disability insurance premiums.



--------------------------------------------------------------------------------

(e) Payment to Council an amount equal to the Company’s matching contributions
to the EIRP in the total amount of $39,780, payable in equal quarterly
installments of $6,630 for six quarters.

3. Council shall be entitled to the following payments and benefits, which the
parties have determined are not subject to Section 409A of the Internal Revenue
Code (“Section 409A”) and will be made or begin to be made on the Effective
Date, except as otherwise provided below:

(a) Earned, but unpaid, Base Salary and accrued, but unused, vacation time.

(b) If Council elects to continue COBRA benefits, each month for the earlier of
the period of time that Council has coverage through the Company’s group health
plan or eighteen months following the Date of Termination, the Company shall
reimburse Council for the cost of group health insurance premiums under COBRA,
subject to any required withholding.

(c) Council’s outstanding stock options and stock appreciation rights (“SARs”)
shall be deemed vested, and the Company shall purchase from Council all of such
options and SARs for an amount equal to the difference between the fair market
value of a share of the Company’s common stock on the Date of Termination and
the per share exercise price of such option or SAR. All restrictions on his
Restricted Stock shall terminate as of the Date of Termination and Council shall
receive unrestricted shares of Stock, including all dividends paid on such
Restricted Stock through the Date of Termination.

4. Payments made pursuant Section 2 hereof shall be made on the date which is
the six months from the Date of Termination (the “Delayed Payment Date” or
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to the immediately preceding sentence (whether they otherwise would
have been payable in a single sum or in installments in the absence of such
delay) shall be paid to Council in a lump sum, and all remaining payments due
under this Agreement, that would have otherwise been payable after the Delay
Period, shall be paid or provided in accordance with the payment dates otherwise
specified herein.

5. Council will return any Company property in his possession, custody, or
control including, without limitation, all records, memoranda, etc. relating to
the business of the Company whether made by Council or otherwise coming into his
possession. Council acknowledges that all such property is confidential and will
remain the property of the Company.

6. On behalf of Council and his heirs, representatives, and assigns, Council
discharges and releases the Company and its affiliates and agents (collectively
the “Released Parties”) from all claims, obligations, and demands that Council
had, has, or may have arising out of or related to his employment and/or the
termination of his employment. Without limiting the generality of the foregoing,
Council discharges and releases any claims, causes of action,



--------------------------------------------------------------------------------

liabilities, covenants, agreements, obligations, damages, and/or demands of
every nature, character, and description under Title VII of the Civil Rights Act
of 1964, the Fair Labor Standards Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Tennessee Human Rights Act, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Older Worker Benefit
Protection Act, the Employee Retirement Income Security Act of 1974 (except with
respect to benefits to which Council has a vested entitlement), and all other
federal, state, and local laws including any laws regarding wrongful discharge,
breach of contract, retaliation, infliction of emotional distress (collectively,
the “Released Claims”). Notwithstanding the foregoing, Released Claims does not
include any claim for breach of this Agreement or any claim for any payment or
benefit provided for under this Agreement.

7. Council agrees and understands that the effect of this Agreement is to waive
and release any and all claims, causes of action, liabilities, covenants,
agreements, obligations, damages and/or demands of every nature, character, and
description, without limitation in law, equity, or otherwise, that Council had,
has, or may have, whether known or unknown, against any of the Released Parties
for any liability, whether vicarious, derivative, direct, or indirect. The
foregoing includes, without limitation, any claims for damages (actual or
punitive), back wages, future wages, commission payments, bonuses,
reinstatement, past and future employee benefits (except to which there is
vested entitlement) including contributions to the Company’s employee benefit
plans, compensatory damages, penalties, equitable relief, attorneys’ fees, costs
of court, interest, and any and all other loss, expense, or detriment of
whatever kind arising out of or related in any way to your employment by the
Company and/or the termination of such employment, except for any vested benefit
or for any payment or benefit provided for pursuant to this Agreement. However,
Council does not by virtue of this Agreement waive or release any claims that
arise after his signature below.

8. Council will not initiate, or cause to be initiated, any lawsuit based on the
Released Claims. Except as prohibited by law, Council will indemnify the Company
and all other Released Parties for any sum of money that any of them may
hereafter be compelled to pay Council, his heirs, representatives, or assigns
and any of the Company’s legal fees and/or costs associated therewith on account
Council bringing or allowing to be brought on his behalf legal action based upon
the Released Claims. Furthermore, Council understands and agrees that this
Agreement does not constitute any admission by the Company of any liability or
of any violation of any federal, state, or local laws.

9. Council and the Company will treat the terms, conditions, amount, and
circumstances relating to this Agreement as confidential, except as disclosure
may be required by applicable law. Council may disclose the terms of this
Agreement to his tax advisor or counsel, provided that they agree to maintain
the confidentiality of this Agreement. If Council is required to make any
disclosure required by law, Council agrees to inform the Company immediately and
prior to any such disclosure. Obligations under this paragraph shall terminate
to the extent that information contained herein is made public by the Company in
the course of its compliance with public disclosure obligations.



--------------------------------------------------------------------------------

10. Council shall have a period of up to 21 calendar days in which to consider
entering into this Agreement. Council acknowledges that he has had the
opportunity to read and review this Agreement and seek legal advice. Council
freely and voluntarily, and without coercion, agrees to and understands the
significance and consequences of the terms of this Agreement. Council agrees not
to sign this Agreement prior to the Date of Termination. Following the date of
Council’s signature below, Council shall have a period of 7 calendar days within
which to revoke his acceptance of this Agreement, in which case this Agreement
shall be null and void. If Council does not exercise his right to revoke this
Agreement within 7 calendar days of Council’s signature, this Agreement shall be
held in full force and effect as of the 8th calendar day (the “Effective Date”)
and each party shall be obligated to comply with its requirements. The parties
agree that any changes made to this Agreement (whether material or immaterial)
as a result of the negotiation of the parties do not restart the running of the
21-day period noted above.

11. Neither Council nor the Company, nor any equity owner, officer, director,
employee or agent of either shall at any time communicate negative statements or
implications regarding, or in any other way disparage, or imply any improper
conduct regarding any other party to this Agreement, whether orally, in writing,
by action or inaction or by any other means, neither shall any party or any
equity owner, officer, director, employee or agent of a party engage in any
communication(s) with any third person that might reflect poorly upon a party to
this Agreement. Each of Council and the Company acknowledges respectively that
it has no basis for any negative statement against the other party. Nothing
contained in this Agreement shall be deemed to release either party from
liability for any disparaging statement that has the purpose or effect of
adversely impacting the professional reputation or standing of the other party.
Should a court of competent jurisdiction determine that either party, either
directly or through its agent(s), has violated this provision, then the waivers
of a right to sue contained in this Agreement shall be void and of no further
effect, and the disparaged party shall be free to pursue all available remedies
under the law for breach of this provision.

12. Council will at all times maintain strict confidentiality of, and will not
give to any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law. Council will not make
use of this type of information for his own purposes or for the benefit of any
person or organization other than the Company. Council will also use his best
efforts to prevent the disclosure of this information by others.

13. For a period of Twelve (12) months following the termination of his
employment, Council will not use his status with the Company to obtain loans,
goods or services from another organization on terms that would not be available
to Council in the absence of his relationship to the Company.

14. For a period of Twelve (12) months following the termination of his
employment, Council will not (and Council will not assist others to) directly or
indirectly, hire any employee of the Company or solicit or encourage any such
employee to leave the employ of the Company.

15. As part of his employment, Council acknowledges and agrees that he has
obtained knowledge, information, and expertise regarding the operations of the
Company that may be useful to the Company in prosecuting, defending and
otherwise managing current and future



--------------------------------------------------------------------------------

litigation matters by or against the Company. Therefore, Council will, with
reasonable notice after the Date of Termination, furnish information as may be
in his possession and cooperate with the Company as may reasonably be requested
in connection with any claims or legal actions in which the Company is or may
become a party.

16. In response to inquiries from his prospective employers, Council agrees that
the Company may provide his dates of employment with the Company, job titles
while employed by the Company, and final salary. Council agrees to advise any
prospective employers to contact the Human Resources Department of the Company
with regard to any references or other inquiries.

17. Council acknowledges that his breach or threatened or attempted breach of
any provision of this Agreement would cause irreparable harm to the Company not
compensable in monetary damages. Notwithstanding the parties’ agreement to
arbitrate disputes, Council consents to the issuance of a temporary restraining
order and preliminary injunction by a court of competent jurisdiction to
prohibit and enjoin any breach of a provision of this Agreement.

18. Except with respect to the release of claims provided for above, the
provisions of this Agreement shall be severable, and the invalidity of any
provisions or portion thereof shall not affect the validity of the other
provisions. To the extent that a court of competent jurisdiction deems any
provision of this Agreement unenforceable (except the release of claims), such
court shall modify the terms of the Agreement by adding, deleting, or changing
in its discretion any language necessary to make such provision enforceable to
the maximum extent permitted by law, and the parties expressly agree to be bound
by any such provision as reformed by such court. If this Agreement is not
enforceable in whole or in part after such severance or reformation, the Company
shall have a contractual right of restitution, recoupment, and set-off to
recover from Council any consideration paid to him under this Agreement.

19. Section 409A Compliance.

(a) This Agreement and any payments or benefits provided pursuant to the
Employment Agreement shall be interpreted, operated and administered in a manner
intended to avoid the imposition of additional taxes under Section 409A of the
Code. Further, the parties acknowledge and agree that the form and timing of the
payments and benefits to be provided pursuant to this Agreement are intended
comply with Section 409A of the Code or to be exempt from, or to comply with,
one or more exceptions to the requirements of Section 409A of the Code.
Notwithstanding any provision of this Agreement to the contrary, the Company,
its affiliates, subsidiaries, successors, and each of their respective officers,
directors, employees and representatives, neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws or regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
payment or benefits contemplated by this Agreement including, but not limited
to, when and to what extent such payments or benefits may be subject to tax,
penalties and interest under the Tax Laws.

(b) The parties agree that the termination of employment of Council constitutes
a separation from service as defined by the default provisions of Treas. Reg.
section 1.409A-1(h)(ii).



--------------------------------------------------------------------------------

20. This Agreement constitutes the entire agreement between the parties with
respect to its subject matter and, except as expressly set forth above,
supersedes all previous agreements and understandings between the parties. This
Agreement may not be modified except in a writing signed by both parties. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Tennessee and without regard to any rule of construction under which an
agreement may be construed against the drafter or any rule regarding conflicts
of law. Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the rules then obtaining of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.



--------------------------------------------------------------------------------

Council has carefully read this Agreement. Council hereby accepts and agrees to
all of the terms and conditions of this Agreement.

 

Advocat Inc.       /s/ Kelly Gill       /s/ William R. Council, III  

By: Kelly Gill

Title: President

Date: September 27, 2011

     

William R. Council, III

Date: September 30, 2011